TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00369-CR




                                  Gary Hayden Gibbs, Appellant

                                                   v.

                                   The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 04-159-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was originally due January 30, 2006. The time for filing was

extended twice on counsel’s motion. On June 2, 2006, in granting the second extension, this Court

ordered appellant’s attorney, Mr. John R. Duer, to file a brief on appellant’s behalf no later than June

23, 2006. Counsel did not file a brief as ordered.

                The appeal is abated. The district court is ordered to conduct a hearing to determine

whether the attorney it appointed to represent appellant has abandoned the appeal. Tex. R. App. P.

38.8(b)(2). The court shall make appropriate findings and recommendations. If necessary, the court

shall appoint substitute counsel who will effectively represent appellant. A record from this hearing,

including copies of all findings and orders and a transcription of the court reporter’s notes, shall be
forwarded to the Clerk for filing as a supplemental record no later than October 13, 2006. Rule

38.8(b)(3).




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: September 15, 2006

Do Not Publish




                                              2